Filed 1/28/21 In re Jonathan H. CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION TWO


In re JONATHAN H., a Person                                  B305893
Coming Under the Juvenile
Court Law.                                                   (Los Angeles County
                                                             Super. Ct. No. 18CCJP07281B)


LOS ANGELES COUNTY
DEPARTMENT OF
CHILDREN AND FAMILY
SERVICES,

         Plaintiff and Respondent,

         v.

WILLIAM H.,

         Defendant and Appellant.


     APPEAL from an order of the Superior Court of Los
Angeles County, Pete R. Navarro, Judge Pro Tempore. Reversed.
      Brian Bitker, under appointment by the Court of Appeal,
for Defendant and Appellant.

     Rodrigo A. Castro-Silva, Acting County Counsel, Kim
Nemoy, Assistant County Counsel, and Jessica S. Mitchell,
Deputy County Counsel, for Plaintiff and Respondent.

                               ******
       The juvenile court exerted dependency jurisdiction over a
10-year-old boy and removed him from his father because the
father would leave the boy with his paternal grandparents “for
significant periods [of time] without informing [them] of [father’s]
whereabouts.” The court grounded its jurisdiction solely on the
statutory provision that requires proof, among other things, that
“[t]he child has suffered, or there is a substantial risk that the
child will suffer, serious physical harm or illness.” (Welf. & Inst.
                          1
Code, § 300, subd. (b)(1).) Because there is no evidence—let
alone substantial evidence—that leaving the boy in the care of
his paternal grandparents placed him at substantial risk of
serious physical harm, we are compelled to reverse the trial
court’s exertion of jurisdiction and its consequent removal of the
boy from his father’s custody.
         FACTS AND PROCEDURAL BACKGROUND
I.    Facts
      Jonathan H. was born in July 2010. Rhonda K. (mother) is
his mother, and William H. (father) is his father. Mother and
father married in 2010 and separated in 2015, but are not legally
separated. Jonathan has an older half sister by another father.



1     All further statutory references are to the Welfare and
Institutions Code unless otherwise indicated.

                                 2
By 2018, mother and father were not living together, and
Jonathan was living with mother.
II.    Procedural Background
       A.    Initial exertion of dependency jurisdiction over
Jonathan
       In November 2018, the Los Angeles County Department of
Children and Family Services (the Department) filed a petition
seeking to exert dependency jurisdiction over Jonathan and his
half sister due to domestic violence between mother and her then-
current boyfriend. At the first hearing on the case, the juvenile
court detained Jonathan and his half sister from mother and
placed them with father, who was at the time living with the
paternal grandparents. In March 2019, the juvenile court
sustained the jurisdictional allegation regarding mother’s
domestic violence, declared both children to be dependents,
removed them from mother’s custody, and placed them with
       2
father.
      B.     Father’s care of the children
      Although the Department reported in December 2018 that
the kids were “safe” in the paternal grandparents’ home, the
Department became concerned by father’s inattentiveness to the
needs of Jonathan and his half sister. In particular, father was
(1) not getting Jonathan (and, for that matter, his half sister) to
school on time, if at all, (2) not regularly bringing Jonathan (and,
for that matter, his half sister) to their mental health therapy
sessions, and (3) not “maintain[ing] adequate contact” with the


2     The Department filed a supplemental petition alleging that
dependency jurisdiction was also proper due to mother’s drug
addiction, but the juvenile court did not sustain jurisdiction on
that basis.

                                 3
Department’s social workers. In July 2019, father admitted he
felt “overwhelmed.”
        All this time, father and the children were living with the
paternal grandparents. On New Year’s Day 2020, the
Department received a report that father would leave the kids in
the paternal grandparents’ care for “[two to three] days without
informing [them] of his plans” and without being available by
phone. The paternal grandparents also suspected father was
again using drugs because he was staying out “all hours of the
night” and otherwise acting “erratic[ally].” Father refused and
avoided the Department’s efforts for him to submit to drug tests
as well.
        C.    Further assertion of jurisdiction in section 342
petition
        On February 5, 2020, the Department filed a supplemental
petition under section 342 asking the juvenile court to exert
dependency jurisdiction over Jonathan on the ground that father,
“[o]n prior occasions in 2020,” had left Jonathan “in the home of
the . . . paternal grandparents . . . and failed to make an
appropriate plan for [his] care and supervision,” and that “father
[had] failed to return to resume care and supervision of the child
for up to [three] days and failed to inform the paternal
                                     3
grandparents of his whereabouts.” Because the Department
grounded this allegation in subdivision (b)(1) of section 300, the
Department further alleged that father’s “failure to make an


3     The Department also alleged that jurisdiction was
appropriate because father would leave Jonathan “for extended
periods of time” in father’s car outside of a home that father was
fixing up. The juvenile court found insufficient evidence to
sustain this allegation.

                                 4
appropriate plan for the ongoing care and supervision of
[Jonathan] endangers the child’s physical health and safety and
places the child at risk of serious physical harm and damage.”
      The juvenile court thereafter detained Jonathan from
father, and placed Jonathan with the paternal grandparents.
Because Jonathan was already living with the paternal
grandparents, the detention had no effect on Jonathan’s actual,
physical placement beyond requiring father to move out.
      On March 10, 2020, the juvenile court convened a
jurisdictional and dispositional hearing. The court denied
father’s requests for a continuance, and heard testimony from
father and from paternal grandfather. In light of that testimony,
the court modified the allegation to provide that father had left
the paternal grandparents’ “home for significant periods [of
time]” (rather than “[two to three] days”) “without informing the
paternal grandparents of his whereabouts,” and then sustained
that allegation. The court then removed Jonathan from father’s
custody and ordered him placed with the paternal grandparents.
As before, this had no effect on Jonathan’s actual, physical
placement because he had been living with paternal
grandparents all along. The court ordered father to receive
reunification services.
      D.     Appeal
      Father filed this timely appeal.
                            DISCUSSION
      Father argues that the juvenile court erred in (1) denying
his oral motion to continue the jurisdictional hearing, and (2)
sustaining the Department’s allegation against him because
there was no substantial evidence that father’s inattentiveness
placed Jonathan at “substantial risk” of “serious physical harm”


                                5
as required by section 300, subdivision (b)(1). Because father’s
second argument has merit, his first argument is moot.
       As pertinent here, a juvenile court is empowered to assert
dependency jurisdiction over a child if “[t]he child has suffered, or
there is a substantial risk that the child will suffer, serious
physical harm or illness, as a result of” (1) “the failure or inability
of his or her parent or guardian to adequately supervise or
protect the child,” or (2) “the willful or negligent failure of the
parent or guardian to provide the child with adequate food,
clothing, shelter, or medical treatment.” (§ 300, subd. (b)(1),
               4
italics added.) Courts have construed the italicized language
literally: “‘Subdivision (b) means what it says. Before courts and
agencies can exert jurisdiction under section 300, subdivision (b),
there must be evidence indicating that the child is exposed to a
substantial risk of serious physical harm or illness.’” (In re
Alysha S. (1996) 51 Cal.App.4th 393, 399.) We review a juvenile
court’s finding of dependency jurisdiction for substantial
evidence, asking whether the record—when viewed as a whole
and drawing all inferences in support of the court’s finding—
contains “‘“sufficient facts to support [its] finding[].”’” (In re I.J.
(2013) 56 Cal.4th 766, 773.)
       The juvenile court’s exertion of dependency jurisdiction
over Jonathan on the basis of father’s periodic absences must be
invalidated because there is no evidence—let alone substantial
evidence—to support its finding that father’s absences created a


4     This same analysis applies even though the petition we
review is a supplemental petition under section 342. (§ 342,
subd. (b) [“Unless otherwise provided by law, all procedures and
hearings required for an original petition are applicable to a
subsequent petition filed under this section”].)

                                   6
“substantial risk that [Jonathan] will suffer[] serious physical
harm.” (§ 300, subd. (b)(1).) That is because father’s absences
left Jonathan in the care and custody of the paternal
grandparents. Yet the Department and the juvenile court have
repeatedly maintained that Jonathan is safe in paternal
grandparents’ care and custody. The Department found paternal
grandparents’ home to be “safe” at the outset. More to the point,
the Department has repeatedly recommended that Jonathan be
placed with the paternal grandparents when detained and
removed from father, and the juvenile court has repeatedly
followed that recommendation by placing Jonathan with them.
These actions belie any notion that Jonathan is at substantial
risk of serious physical harm when residing with them. Although
the Department at one point states in one of its reports that
father left Jonathan “in the home alone,” that statement is not
supported by any evidence and, indeed, was contradicted by the
Department’s later representation to the court that “father had
been leaving the children with the grandparents.” (Italics added.)
       The Department’s brief on appeal does not attempt to argue
that Jonathan was in substantial danger of serious physical
harm. Instead, it points to father’s failure to take Jonathan to
school and to therapy, and father’s apparent use of drugs. To be
sure, the record might support a finding that father’s conduct is
damaging Jonathan’s academic prospects, harming his mental
wellness, and potentially dimming Jonathan’s otherwise bright
future. But the Department did not ask the juvenile court to
exert dependency jurisdiction on the basis of the possibility that
father’s inattentiveness put Jonathan at “substantial risk of
suffering serious emotional damage” (§ 300, subd. (c), italics
added), or on the basis that father’s “substance abuse” placed


                                7
Jonathan at “substantial risk” of “serious physical harm.” (§ 300,
subd. (b)(1).) We are not at liberty to uphold dependency
jurisdiction on a ground never alleged and proven below. (In re
V.M. (2010) 191 Cal.App.4th 245, 253.)
       Accordingly, we must reverse the juvenile court’s order
exerting dependency jurisdiction over Jonathan pursuant to the
section 342 petition and removing Jonathan from father’s
custody. (E.g., In re Andrew S. (2016) 2 Cal.App.5th 536, 544
[invalidating sole jurisdictional finding also invalidates
subsequent dispositional order].) Nothing in our opinion
precludes the Department from seeking to plead and prove a
basis for dependency jurisdiction on a different basis or with
different evidence.
                          DISPOSITION
       The order is reversed.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                                    ______________________, J.
                                    HOFFSTADT


We concur:


_________________________, P. J.
LUI


_________________________, J.
ASHMANN-GERST


                                8